FILED 

                                                                        JULY 30, 2015 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 31921-1-111
                     Respondent,              )
                                              )
       v.                                     )
                                              )
JAIME HERNANDEZ,                              )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       SIDDOWAY, C.J. -    Under CrR 8.3, a defendant may move the trial court to

dismiss the charges against him or her when government misconduct prejudicially affects

the defendant's right to a fair trial. Jaime Hernandez claims the trial court erred when it

denied his CrR 8.3 motion to dismiss. He argues that the State delayed in having samples

of his Deoxyribonucleic acid (DNA) tested such that Mr. Hernandez was unable to

properly refute the evidence while still receiving a speedy trial. He further contends that

the court erred when it denied his motion to exclude the DNA evidence. Finally, Mr.

Hernandez argues his United States Constitution Sixth Amendment right to confront

witnesses against him was violated when the DNA analyst who performed the tests was

not the DNA analyst who testified at trial. We conclude that because there was no

government misconduct, the court properly denied Mr. Hernandez's CrR 8.3 motion for

dismissal. Further, exclusion of the DNA evidence was not warranted under State v.
No. 31921-1-II1
State v. Hernandez


Hutchinson, 135 Wn.2d 863,881,959 P.2d 1061 (1998). Finally, his Sixth Amendment

claim fails under State v. Lui, 179 Wn.2d 457,462,315 P.3d 493 (2014), cert. denied,

134 S. Ct. 2842 (2014). Because there was no error, we affirm Mr. Hernandez's

conviction.

                     FACTS AND PROCEDURAL BACKGROUND

      On March 27, 2011, 15-year-old K.H. was home in her Kennewick apartment with

her dad. K.H.'s mother was in Seattle caring for a sick relative. That evening, K.H. went

to sleep in her own bed and later awoke to find her underwear and pajamas pulled

halfway down her leg and to feel something wet and hard between her anus and her

vagina. She turned around and saw her father, Jaime Hernandez, laying behind her. K.H.

immediately told her father to leave. After Mr. Hernandez left the room, K.H. pulled her

underwear up and cried herself to sleep.

      The next morning, K.H. did not shower or change her clothes before leaving for

school; instead, while walking to school, K.H. called her mother, Maria Hernandez, and

told her what happened. Ms. Hernandez promptly left Seattle and drove back to

Kennewick. Ms. Hernandez picked K.H. up from school and together they drove to the

police station where K.H. reported what had occurred the previous night. Officer Valdez

collected K.H.'s underwear and stored the evidence in a sealed bag in the Kennewick

Police Department's evidence locker. The following morning, K.H. went to Kadlec




                                           2

No.31921-I-II1
State v. Hernandez


Hospital where a rape kit was performed. The hospital returned the rape kit to the

Kennewick Police Department and it, too, was stored as evidence.

       Officers attempted to locate Mr. Hernandez, however, he was not at his residence

and he did not attend a scheduled meet up with Ms. Hernandez. Unable to locate Mr.

Hernandez, the Kennewick Police Department forwarded the case to the county

prosecutor in August of20ll, and the State filed an information charging Mr. Hernandez

with third degree child molestation. Evidence suggested that Mr. Hernandez fled to

either California or Seattle.

       Over a year later, on November 19,2012, Mr. Hernandez was arrested on the

outstanding warrant resulting from this case. He was arraigned the next day, and trial

was set for January 14,2013.

       While Mr. Hernandez was in custody awaiting trial, the State obtained and

executed a search warrant for four buccal swabs from Mr. Hernandez. The rape kit,

underwear, and Mr. Hernandez's buccal swabs were submitted to the Washington State

Patrol Crime Laboratory for DNA comparison on December 13,2012. Mr. Hernandez's

counsel received a return of search warrant dated December 21,2012.

       On January 7, 2013, because Mr. Hernandez's trial was set for January 14 and it

appeared the DNA report would not be completed until sometime between January 10

and 14, the State moved for a short continuance. Mr. Hernandez opposed the motion to

continue and moved the court to dismiss the charges under CrR 8.3. The court denied

                                            3

No. 31921-1-111
State v. Hernandez


Mr. Hernandez's motion to dismiss and granted the State's motion, rescheduling trial for

January 22.1

      On January 9,2013, after the continuance was granted, the lab completed the

DNA report and provided the results to the State. Immediately upon receipt, the State

forwarded the report to defense counsel.

      Mr. Hernandez then moved the court to exclude the DNA results, arguing that

allowing the DNA results to be admitted into evidence at trial would be unjust because

his counsel could not prepare to refute the evidence in such a short time. The court

denied Mr. Hernandez's motion to exclude, infonning Mr. Hernandez he could request a

continuance himself-waiving his right to a speedy trial-but if Mr. Hernandez did not

request a continuance, the court was prepared to go to trial on January 22 as scheduled

and admit the DNA evidence. Mr. Hernandez elected to request a continuance, aware the

trial could be delayed as much as six months.

      The trial was continued until June 2013. At trial, Erica Graham, a supervising

forensic scientist with the DNA section of the Washington State Patrol Crime Laboratory,

testified about the results of the DNA tests perfonned by her peer, Anna Wilson. The




       IMr. Hernandez's speedy trial time expired on Saturday, January 19. The State
argued-and the court agreed-that because the time expired on a Saturday and Monday,
January 21 was Martin Luther King Day (a court holiday), the deadline extended to
January 22.

                                            4

No.31921-I-III
State v. Hernandez


jury found Mr. Hernandez guilty of child molestation in the third degree and Mr.

Hernandez timely appealed.

                                       ANALYSIS

       Mr. Hernandez assigns error to the trial court's denial of his motion to dismiss as

well as the denial of his motion to exclude evidence. Mr. Hernandez further alleges he

was denied his right to confront witnesses against him. Each of these arguments will be

addressed in turn.

   1. erR 8.3 Motion to Dismiss

       Mr. Hernandez contends the trial court should have dismissed the charges against

him under erR 8.3(b). As the basis for his argument, he asserts that the State violated

erR 4.7 when it delayed providing him with the DNA evidence, and that the delay

amounted to government misconduct. He further argues that the government misconduct

associated with the delay in conducting and providing analysis of the DNA evidence was

prejudicial to him-namely, that it impeded his rights to a speedy trial and to effective

assistance of counsel because he was implicitly forced to choose one right to the

preclusion of the other.

       erR 8.3(b) provides:

       The court, in the furtherance of justice, after notice and hearing, may
       dismiss any criminal prosecution due to arbitrary action or governmental
       misconduct when there has been prejudice to the rights of the accused
       which materially affect the accused's right to a fair trial.


                                             5

No. 31921-1-111
State v. Hernandez


In order to succeed on a erR 8.3(b) motion to dismiss, the defendant must prove both

governmental misconduct and prejudice to his right to a fair trial by a preponderance of

the evidence. State v. Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638 (2003). The denial ofa

motion to dismiss made under erR 8.3 is reviewed for abuse of discretion and will be

overturned only if the trial court's decision was manifestly unreasonable or based on

untenable grounds. State v. Wilson, 149 Wn.2d 1,9,65 P.3d 657 (2003).

       "Absent a showing of arbitrary action or govern,mental misconduct, a trial court

cannot dismiss charges under erR 8.3(b )." State v. Michielli, 132 Wn.2d 229,240, 937
P.2d 587 (1997). Governmental misconduct '''need not be of an evil or dishonest nature;

simple mismanagement is sufficient.'" Id at 239-40 (quoting State v. Blackwell, 120

Wn.2d 822,831,845 P.2d 1017 (1993)).

       In order to justify dismissal, a defendant must also show actual prejudice; the mere

possibility or speculation of prejudice will not suffice. Rohrich, 149 Wash. 2d at 657-58.

"Such prejudice includes the right to a speedy trial and the 'right to be represented by

counsel who has had sufficient opportunity to adequately prepare a material part of his

defense.'" Michielli, 132 Wash. 2d at 240 (quoting State v. Price, 94 Wn.2d 810,814,620

P.2d 994 (1980)).

       Here, State v. Cannon, 130 Wash. 2d 313, 922 P.2d 1293 (1996) is instructive. In

Cannon, trial was set for February 11 and the defendant's speedy trial time expired on

February 19. 130 Wash. 2d at 320. Prior to trial, the State requested a second DNA sample

                                             6

No. 31921-1-111
State v. Hernandez


from the defendant because the initial sample was unusable; as a result, the trial did not

occur on February II. Id. On two occasions the State requested uncontested

continuances and trial was continued until February 27. Id. On February 27, the State

moved for a third continuance. Id. This time, the defendant opposed the motion. Id.

The State admitted that the prosecutor's office had not yet received the results of the

DNA analysis, but indicated that it believed it would be prepared to go to trial the next

day. Id. The defendant moved to dismiss for violations of his right to a speedy trial as

well as discovery abuse and case mismanagement. Id. at 320-21. The court denied both

motions to dismiss. Id. at 321.

       On appeal, the defendant in Cannon argued that the trial court's denial of his

motion to dismiss "effectively denied him the opportunity to adequately prepare his

defense" and that "[d]ismissal ... was warranted under CrR 4.7 and CrR 8.3." 130
Wash. 2d at 327-28. The court was "not persuaded that these incidents ... constitute[d]

discovery abuses." Id. at 328. Further, the court noted that even if the delay was a

discovery abuse, the defendant suffered no prejudice. Id. at 328-29. The defendant failed

to show how receipt of the final report was necessary to begin investigating the analysis

techniques used at the DNA lab. Id. at 329. The court found that "[b]ecause no new

facts relevant to those procedures were interjected into the case by the reports, it cannot

be said that the delay caused him to have to choose between his right to a speedy trial and

his right to effective assistance of counsel." Id.

                                               7

No. 31921-1-111
State v. Hernandez


       In this case, Mr. Hernandez was arraigned on November 20 and the State obtained

and executed a search warrant for his DNA by December l3. 2 Mr. Hernandez's counsel

was provided with declarations from the investigators and a return of search warrant for

Mr. Hernandez's DNA on December 19 and 21. Further, the completed results from the

DNA analysis were promptly emailed to Mr. Hernandez's counsel. Defense counsel had

the results to the DNA analysis no later than January la, 20l3. There was no

mismanagement of evidence. The court did not abuse its discretion in finding there was

no government misconduct.

      Even assuming that the State's actions did constitute misconduct, Mr. Hernandez

suffered no prejudice. Both Mr. Hernandez and his counsel should have been aware that

DNA would be an issue in this case. They both had knowledge of the preexisting rape

kit. Further, defense counsel had confirmation that Mr. Hernandez's DNA was being

used for comparison no later than December 21, when he received the return of search

warrant. Defense counsel could have begun looking into the techniques and procedures


      2  Mr. Hernandez argues that the State's delay in testing the rape kit and underwear
against his own DNA was manifestly unreasonable. He appears to argue that because the
State had access to his apartment through Ms. Hernandez, it could have obtained a
sample of his DNA from one of his belongings there. He fails to explain how law
enforcement would have known what DNA found in the apartment was his. Had the
State obtained Mr. Hernandez's DNA as he suggests, the DNA evidence would not be
credible at trial. Accordingly, it was not manifestly unreasonable for the State to wait
and obtain a DNA sample from Mr. Hernandez's person, even though that required
waiting over a year and a half to do so. Delay, if any, was a result of Mr. Hernandez
absconding from the jurisdiction.

                                            8

No.31921-1-II1
State v. Hernandez


employed by Washington State Patrol Crime Laboratory prior to receiving a finalized

report. Because the final DNA report received by Mr. Hernandez's counsel did not inject

any new facts into the case, Mr. Hernandez suffered no prejudice.

       Mr. Hernandez failed to show any government misconduct resulting in prejudice

to his right to a fair trial. The trial court did not abuse its discretion in denying his CrR

8.3(b) motion to dismiss.

   II. erR 4.7 Motion to Exclude

       Mr. Hernandez next contends the trial court erred when it denied his motion to

exclude the DNA evidence. Citing CrR 4.7(h)(7)(i), Mr. Hernandez argues that justice

required the exclusion of the DNA evidence because admission of the evidence

compelled Mr. Hernandez to forego his right to a speedy trial in order to receive effective

assistance of counsel.

       CrR 4.7 governs discovery in criminal cases. "While CrR 4.7(h)(7)(i) does not

enumerate exclusion as a remedy [for a discovery violation], it does allow a trial court to

'enter such other order as it deems just under the circumstances.' This language allows

the trial court to impose sanctions not specifically listed in the rule." Hutchinson, 135
Wash. 2d at 881 (quoting CrR 4(h)(7)(i».

       When deciding whether exclusion is an appropriate sanction for a party's failure to

comply with an order, courts should consider "( 1) the effectiveness of less severe

sanctions; (2) the impact of witness preclusion on the evidence at trial and the outcome of

                                               9

No. 31921-1-III
State v. Hernandez


the case; (3) the extent to which [the other party] will be surprised or prejudiced by the

witness's testimony; and (4) whether the violation was willful or in bad faith."

Hutchinson, 135 Wash. 2d at 882-83 (citing Taylor v. Illinois, 484 U.S. 400, 415 n.19, 108
S. Ct. 646, 98 L. Ed. 2d 798 (1988)). As our Supreme Court noted in Hutchinson,

               Cases interpreting CrR 4.7(h)(7)(i) have typically involved the
       failure to produce evidence or identifY witnesses in a timely manner. See,
       e.g., State v. Linden, 89 Wn. App. 184,947 P.2d 1284 (1997) (holding trial
       court acted within its discretion when granting continuance to defense for
       prosecution's late disclosure of information). Violations of that nature are
       appropriately remedied by continuing trial to give the nonviolating party
       time to interview a new witness or prepare to address new evidence.

Id. at 881.

       Rulings pertaining to discovery are within the discretion of the trial court and will

not be disturbed on appeal absent an abuse of discretion. State v. Yates, 111 Wash. 2d 793,

797, 765 P.2d 291 (1988).

       Here, at the hearing on Mr. Hernandez's motion to exclude, the court stated:

              One of the questions that I have is really what more could the State
       have done in this particular case? And I really don't see what more the
       State could have or should have done under these facts .

                . . . And the State has indicated that if Mr. Hernandez, in fact, wishes
       to have [defense counsel] conduct additional testing, they're not going to
       object to that request to continue the trial. That would require Mr.
       Hernandez to waive his right to speedy trial to accommodate additional
       testing. But that's his choice. You can certainly go forward to trial without
       that, if Mr. Hernandez does not wish to have you continue the trial.

Report of Proceedings (Jan. 18,2013) at 16-18.


                                              10 

No. 31921-1-111
State v. Hernandez


       In applying the Hutchinson factors to determine whether exclusion is an

appropriate remedy, we find: the trial court provided Mr. Hernandez with the opportunity

to continue trial as a remedy for the timing of the DNA results; the impact of precluding

the evidence at trial would have been severe, likely turning the case into a "he said, she

said" situation; Mr. Hernandez was previously aware of the pending DNA test, so he

could not be surprised that the State intended to use it; and the State acted in good faith,

providing the evidence as promptly as possible under the circumstances. All factors

weigh against excluding the evidence. Consequently, the court did not abuse its

discretion in denying Mr. Hernandez's motion to exclude the DNA evidence.

   III. Sixth Amendment Right to Confront Witnesses

       Finally, Mr. Hernandez contends the trial court violated his constitutional right to

confront witnesses against him when it permitted an expert witness to testify to the results

of a DNA test conducted by another analyst. Conceding our Supreme Court reached the

opposite conclusion in State v. Lui, 179 Wash. 2d at 462, Mr. Hernandez asks this court to

adopt the dissent's analysis in Lui and find that the court erred in admitting the DNA

evidence.

       While, this court reviews alleged violations of the confrontation clause de novo,

State v. Jasper, 174 Wash. 2d 96, 108,271 P.3d 876 (2012) (citing Lilly v. Virginia, 527
U.S. 116, 137, 119 S. Ct. 1887, 144 L. Ed. 2d 117 (1999)), "the Court of Appeals is

bound to follow precedent established by [Washington's Supreme Court.]" 1000 Virginia

                                              11 

No. 31921-1-111
State v. Hernandez


Ltd. P'ship v. Vertecs Corp., 158 Wash. 2d 566, 590, 146 P.3d 423 (2006), as corrected

(Nov. 15, 2006).

      In Lui, the court explained that "experts may rely on DNA profiles created by

other laboratory analysts when concluding there is a DNA match without violating the

confrontation clause." 179 Wash. 2d at 483. Here, Erica Graham testified to the results of

the DNA tests conducted by Anna Wilson. Because this court is bound to follow

precedent established by Washington's Supreme Court, Ms. Graham's testimony did not

violate Mr. Hernandez's rights under the confrontation clause.

      We affirm.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 




                                            Brown, .1.




                                           12